Citation Nr: 1328446	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-18 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a back disability.



WITNESSES AT HEARING ON APPEAL

Appellant, O.W. (spouse), and W.T.



ATTORNEY FOR THE BOARD

T. Wishard, Counsel





INTRODUCTION

The Veteran had active military service from June 1944 to 
June 1946, and from October 1947 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2011 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  

In January 2013, the Veteran and witnesses testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in February 2013 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

In February 2013, the Board remanded the issues of 
entitlement to service connection for cold injuries of the 
right and left feet.  In a July 2013 rating decision, the 
Appeals Management Center (AMC) granted service connection 
for cold injury of the right foot and cold injury to the 
left foot; thus, those issues are no longer for appellate 
consideration. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has a diagnosis of degenerative disc disease 
(DDD).  He contends that he injured his back in Korea and 
that his current DDD is due to service.  

The Veteran testified that he injured his back in Korea in 
1964.  (See Board hearing transcript page 4.)  The Board 
notes that the Korean War was from June 27, 1950 to January 
31, 1955; thus, the Veteran is not presumed to have been in 
combat in 1964.  The Board acknowledges the Veteran's 
testimony that he was in combat and that the medic would not 
have had time to deal with a back injury. (See Board hearing 
transcript page 5.)  In this regard, the Board has 
considered whether the alleged injury could have occurred in 
1954, during the Korean War, rather than 1964.  However, the 
March 1968 STR, noted below, reflects that the injury 
occurred four years earlier, or in 1964; thus, not during a 
period of combat.

The Veteran's 1968 report of medical examination for 
retirement purposes reflects that a March 8, 1968 orthopedic 
consultation was obtained.  The March 1968 consultation is 
of record.  It reflects that the Veteran was seen for a 
retirement evaluation.  It notes that the Veteran "gives a 
history of intermittent back pain secondary to injury 
approximately four years prior to this evaluation.  Symptoms 
will occur when the patient at times will make a bending 
motion.  The symptoms will last for approximately one week 
and respond to conservative care."  The impression was 
"strain, intermittent, acute, lumbosacral, mild."  The 
recommendation was "no profile or duty limitations 
indicated."

In February 2013, the Board remanded the issue for VA to 
obtain another examination and opinion as to the etiology of 
the Veteran's current back disability.  A March 2013 VA 
opinion is now of record.  The examiner stated that there 
was no evidence of a chronic disability of the back during 
the Veteran's 20 plus years of service; and thus, it was 
less likely than not that his current condition was related 
to service.

The Board finds that the rationale of the March 2013 
examiner is inadequate because it does not discuss whether 
the Veteran's intermittent lumbar strain in service is as 
likely as not the cause of his current DDD.  In other words, 
is it as likely as not that the Veteran's intermittent acute 
lumbar strain in service started the process, or contributed 
to the development, of his DDD.  In providing an opinion, 
the clinician should consider the Veteran's complaints in 
service, his post service occupation, the clinical records 
in evidence, and the Veteran's age with regard to the 
severity of his DDD. 

In addition, upon further review of the record, the Board 
finds that VA should attempt to obtain additional clinical 
records.  The Veteran submitted authorization for VA to 
obtain records from Dr. E.R. (Carolina Spine Center).  The 
received records reflect that the Veteran was referred to 
Dr. E.R. by Dr. J. Hook.  The Veteran's wife also testified 
that the Veteran was treated by Dr. Hook and Dr. T. Edwards 
at Midlands Internal Medicine and/or Agape Primary Senior 
Care.  Records from Dr. J. Hook. and Dr. T. Edward are not 
associated with the claims file.  

The earliest VA clinical record is from October 2009 and 
notes a computerized problem list which includes "chronic 
back pain."  Thus, it appears that the Veteran may have been 
seen for back pain prior to October 2009.  In an August 2010 
statement, the Veteran stated that he has received all of 
his treatment at the Columbia VAMC.  His wife testified that 
his back problems became a "big" problem in the last 15 
years. (See Board hearing transcript page 11.)  VA should 
attempt to associate any pertinent records with the claims 
file. 

The Veteran also stated, in a VA Form 2-4142 for another 
clinician, that Dr. B. Gunter of Columbia Neurosurgical 
Group examined him in April or May 2006.  Records from Dr. 
B. Gunter are not of record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for all medical treatment 
facilities in which he was treated for his 
back, to include treatment or examination 
by Dr. Hook and Dr. Edward at Midlands 
and/or Agape Primary Senior Care, and Dr. 
B. Gunter of Neurosurgical Group in April 
and May 2006.  After obtaining a completed 
VA Form 21-4142, the AOJ should attempt to 
obtain all pertinent medical records, to 
include VA records, not already associated 
with the claims file, to include VA records 
from 1995 to October 2009.  

2.  Thereafter, request the 2013 VA 
examiner, or another examiner if she is 
unavailable, to provide a supplemental 
opinion as to whether it is as likely as 
not (50 percent or greater) that the 
Veteran's DDD is causally related to, or 
aggravated by active service.  Any opinion 
expressed should be accompanied by a 
complete rationale, and should include 
consideration of the entire claims file, 
to include a.) the March 1968 consultation 
record which notes a reported history of 
four years of  intermittent back pain, and 
an impression of acute intermittent mild 
lumbosacral strain, b.) the Veteran's age 
with relation to the severity of his DDD, 
c) the Veteran's post-service employment 
as a builder, and d) the testimony that 
the Veteran has had intermittent back 
complaints throughout the years since 
service, with it becoming a "big problem" 
in approximately 1998.  The examiner 
should discuss whether it is as likely as 
not that the Veteran's intermittent acute 
lumbar strain in service started the 
process, or contributed to the 
development, of his DDD.  

If an adequate opinion cannot be rendered 
without another examination, the Veteran 
should be scheduled for one. 
 
3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


